Exhibit 10 (d)


2004 BONUS AND INCENTIVE SHARE AWARD AGREEMENT

--------------------------------------------------------------------------------


Grant Date:                        May 5, 2004 ("Grant Date")

Employee:                          Employee   ("Employee")

Number of
Unrestricted Shares:               BonusShares ("Bonus Shares")

Number of
Restricted Shares:                 Incentive Shares ("Incentive Shares")


1.     Grant of Shares. The Compensation Committee (the “Committee”) of the
Board of Directors of West Pharmaceutical Services, Inc. (the “Company”) grants
to Employee, as of the Grant Date, (i) the number of Bonus Shares of the
Company’s common stock and (ii) the number of Incentive Shares of the Company’s
common stock set forth above, subject to the restrictions described in this
Agreement.

2.     Definitions. As used herein:

  (a)        “Bonus Shares” means those shares of Company stock designated by
the Committee as Bonus Shares which are awarded to you in accordance with the
terms of this Agreement and the Plan, and which shares shall be “Stock Bonuses”
as described in Section 9 of the Plan.


  (b)        “Deferred Compensation Plan” means the West Pharmaceutical
Services, Inc. Non-Qualified Deferred Compensation Plan for Designated Officers,
as amended from time to time.


  (c)        “Employer” means the Company or any subsidiary of the Company for
which Employee is performing services, or for which he was performing services
at the time of his death, disability or other termination of employment. The
term “subsidiary” means any corporation that, at the time in question, is a
subsidiary corporation or other business entity within the meaning of Section
424(f) of the Internal Revenue Code of 1986, as amended.


  (d)        “Incentive Shares” means those shares of Company stock designated
by the Committee as Incentive Shares which are awarded to you in accordance with
the terms of this Agreement and the Plan, and which shares shall be “Restricted
Stock” as described in Section 8 of the Plan.


  (e)       “Qualified Termination” means the cessation of Employee’s employment
with Employer by reason of death, disability or retirement pursuant to any
qualified pension plan maintained by the Company in which you participate. A
Qualified Termination shall occur on the date on which Employee’s employment so
ceases.


  (f)        “Restricted Period” means the period of time beginning on the Grant
Date and ending on the fourth anniversary of the Grant Date.


  (g)        “Shares” means the BonusShares Bonus Shares and the IncentiveShares
Incentive Shares, together.


  (h)        “Plan” means the West Pharmaceutical Services, Inc. 2004
Stock-Based Compensation Plan, as amended from time to time, the terms of which
are incorporated herein by reference.


  (i)        “Transfer” or “Transferred” means any sale, assignment, exchange,
pledge, hypothecation or other encumbrance of the Shares.


3.     Deferred Shares. Under the terms of the Deferred Compensation Plan,
Employee has elected to defer ____ Bonus Shares and ____ Incentive Shares (the
“Deferred Shares”). With respect to the Deferred Shares, notwithstanding
anything in this Agreement or the Plan to the contrary, such Deferred Shares are
subject to the terms and conditions of the Deferred Compensation Plan.

4.     Rights of a Shareholder. Employee will be considered and have all the
rights of a shareholder with respect to the Shares (but not Deferred Shares),
including the right to vote the Shares and to receive dividends and other
distributions with respect thereto, except that:

  (a)        Dividends on the Shares shall be reinvested in additional shares of
the Company’s common stock under the following circumstances:


      (i)        with respect to Bonus Shares, at all times prior to a Transfer
thereof; and


      (ii)        with respect to Incentive Shares, at all times prior to a
Transfer thereof, except for a Transfer pursuant to clause (i) or (ii) of
paragraph 6(a) hereof.


  (b)        Employee will have no right to receive a stock certificate for the
Shares, or any portion thereof, except as provided in paragraph 5 hereof;


  (c)        Employee will have no right to Transfer any of the Incentive
Shares, until the earlier to occur of a Qualified Termination or expiration of
the Restricted Period; and


  (d)        Employee’s rights in the Incentive Shares will be subject to
forfeiture as provided in paragraph 6.


5.     Delivery of Shares.

  (a)        Subject to the provisions of paragraph 6 hereof, a certificate for
the Shares or any portion thereof will be delivered to Employee or to his
personal representative, heir or legatee as promptly as possible after:


      (i)        Employee ceases to be employed by the Employer for any reason;
and


      (ii)        a request therefore is made by Employee or his authorized
representative under the following circumstances:


        (1)      with respect to Bonus Shares, in order to effect a Transfer of
such Bonus Shares; and  


        (2)      with respect to Incentive Shares, on and after the expiration
of the Restricted Period;  


        (iii)     provided that any applicable tax withholding requirements may
be satisfied by withholding from the Shares to be delivered Shares sufficient to
satisfy all or a portion of such requirements.  


  (b)        The Company may condition delivery of certificates for Shares upon
the prior receipt from Employee of any undertakings which it may determine are
required to assure that the certificates are being issued in compliance with
federal and state securities laws.


6.     Restrictions on Right to Receive Incentive Shares; Forfeiture.

  (a)        The Company will have no obligation to deliver Incentive Shares
pursuant to paragraph 5, and all rights of Employee in respect of the Incentive
Shares will immediately terminate, in the event that:


      (i)        Employee’s employment with Employer ceases other than due to a
Qualified Termination, or


      (ii)        Employee Transfers any of the Bonus Shares prior to expiration
of the Restricted Period, except for a Transfer of Bonus Shares to the Company
(1) in connection with a stock-for-stock exercise of a stock option issued under
the Plan or (2) to satisfy applicable tax withholding requirements as permitted
by the Plan.


  (b)        Notwithstanding the foregoing or any other provision in this
Agreement to the contrary, in the event Employee’s employment with Employer
ceases due to a Qualified Termination prior to expiration of the Restricted
Period, Employee will be entitled to receive a portion of the Incentive Shares
according to the following schedule:


      (i)        25% of the Incentive Shares, if at least one but less than two
years has elapsed since the Grant Date;


      (ii)        50% of the Incentive Shares, if at least two but less than
three years has elapsed since the Grant Date; and


      (iii)        75% of the Incentive Shares, if at least three years has
elapsed since the Grant Date.


7.     No Right to Continued Employment. Nothing in this Agreement shall confer
on the Employee the right to continue employment with the Company or interfere
in any way with the right of the Company to terminate the Employee’s employment
at any time.

8.     Amendment. The Committee shall have the power unilaterally and without
approval of the Employee to amend this Agreement in order to carry out the
purposes of the Plan so long as such an amendment does not take away any benefit
granted to the Employee by this Agreement and as long as the amended Agreement
comports with the terms of the Plan.

9.     Interpretation. The Committee shall have the sole power to resolve any
dispute or disagreement arising out of this Agreement. The Committee’s
interpretation and construction of any provision of this Agreement and the Plan
shall be final and conclusive and, insofar as possible, shall be consistent with
the requirements of an award of a Stock Bonus and Restricted Stock under the
Plan. Except to the extent preempted by any applicable federal law, this
Agreement will be construed and administered in accordance with the laws of the
Commonwealth of Pennsylvania, without reference to the principles of conflicts
of law of such state.

10.     Plan Document. This Agreement is subject to the applicable terms and
conditions of the Plan (and, with respect to the Deferred Shares only, the
Deferred Compensation Plan), which are incorporated herein by reference, and in
the event of any contradiction, distinction or differences between this
Agreement and the terms of the Plan (and, the Deferred Compensation Plan, as
applicable), the terms of the Plan will control. All capitalized terms used
herein, not otherwise defined herein, shall have the meanings set forth in the
Plan as the context so requires.

11.     Entire Agreement. This Agreement, including the terms and conditions of
the Plan (and, the Deferred Compensation Plan, as applicable), is intended by
the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

You must sign and return a copy of this Agreement to the Secretary of the
Company. Your executed copy must be returned within sixty (60) days, otherwise,
unless the Committee provides otherwise, this Award will lapse and become null
and void as of its inception. Therefore, intending to be legally bound, the
parties have executed this Agreement in two counterparts as of the Grant Date.


     WEST PHARMACEUTICAL SERVICES, Inc.


By:  /s/ John R. Gailey III
         ------------------------------
         John R. Gailey III, Secretary


         ------------------------------
         (Signature of Employee)
